—In an action, inter alia, to recover damages for breach of an employment contract, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Hubsher, J.), dated June 19, 2000, as denied that branch of its motion pursuant to CPLR 3211 (a) (1) and (7), which was to dismiss the plaintiffs cause of action to recover damages for breach of contract.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant failed to establish that the contract at issue unambiguously contradicted the plaintiffs allegations in her complaint. Accordingly, the Supreme Court properly denied the defendant’s motion to dismiss the cause of action based on breach of contract (see, CPLR 3211 [a] [1], [7]; Leon v Martinez, 84 NY2d 83; see also, Nevin v Laclede Professional Prods., 273 AD2d 453; Emcee Personnel v Morgan Lewis & Bockius, 269 AD2d 353; Kailasanathan v Mysorekar, 234 AD2d 425). Santucci, J. P., Florio, H. Miller and Schmidt, JJ., concur.